Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 1 of 20 Page ID #:331



   1    SCHIFF HARDIN LLP
        Patrick N. Downes (CSB #186461)
   2    pdownes@schiffhardin.com
        5000 Birch Street
   3    West Tower, Suite 3000
   4    Newport Beach, CA 92660
        Telephone: (949) 623-2000
   5    Facsimile: (949) 404-2802

   6    SCHIFF HARDIN LLP
        Jay Williams (admitted pro hac vice)
   7    233 South Wacker Drive
        Suite 7100
   8    Chicago, IL 60606
        Telephone: (312) 258-5500
   9    Facsimile: (312) 258-5600
  10    Attorneys for Defendants
  11    UNITED SERVICES AUTOMOBILE
        ASSOCIATION and USAA
  12    CASUALTY INSURANCE
        COMPANY
  13
                           UNITED STATES DISTRICT COURT
  14
                         CENTRAL DISTRICT OF CALIFORNIA
  15
  16
  17    HAROLD J. DAVIDSON, a married          Case No. 2:20-cv-00527 JWH-MAA
  18    man, on behalf of himself and all
        others similarly situated, an          [PROPOSED] STIPULATED
  19    individual,                            PROTECTIVE ORDER
  20
                          Plaintiff(s),
  21
              v.
  22
  23    UNITED SERVICES
        AUTOMOBILE ASSOCIATION, a
  24    Texas corporation,
  25                      Defendant(s).
  26
  27
  28
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 2 of 20 Page ID #:332



   1   1.    PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6   enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Stipulated Protective Order does not confer blanket protections on all disclosures or
   8   responses to discovery and that the protection it affords from public disclosure and
   9   use extends only to the limited information or items that are entitled to confidential
  10   treatment under the applicable legal principles. The parties further acknowledge, as
  11   set forth in Section 14.3 below, that this Stipulated Protective Order does not entitle
  12   them to file confidential information under seal; Local Rule 79-5 sets forth the
  13   procedures that must be followed and the standards that will be applied when a
  14   party seeks permission from the Court to file material under seal. Discovery in this
  15   action is likely to involve production of confidential, proprietary, or private
  16   information for which special protection from public disclosure and from use for
  17   any purpose other than prosecuting this litigation may be warranted.
  18
  19   2.    GOOD CAUSE STATEMENT
  20         This action may involve private, personal, commercial, financial, technical or
  21   proprietary information for which special protection from public disclosure and
  22   from use for any purpose other than prosecution of this action is warranted. Such
  23   confidential and proprietary materials and information consist of, among other
  24   things, confidential personal information of non-parties or putative class members,
  25   confidential business or financial information, information regarding confidential
  26   business practices, or other confidential research, development, or commercial
  27   information otherwise not generally available to the public, or which may be
  28   privileged or otherwise protected from disclosure under state or federal statutes,
                                                  2
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 3 of 20 Page ID #:333



   1   court rules, case decisions, or common law
   2         Discovery in this matter requires disclosure of Defendant’s confidential and
   3   proprietary business information including technical information, training and
   4   procedural materials, business strategy or marketing information, and information
   5   related to third-party vendors which may be subject to a contractual confidentiality
   6   agreement that may be subject to the protection as set forth in Rule 26(c)(1)(G).
   7   Further, discovery may involve the disclosure of personally identifiable private
   8   information of Defendant’s insureds as potential members of the putative class
   9   defined in Plaintiff’s First Amended Complaint (e.g., names, addresses, phone
  10   numbers e-mail addresses, social security numbers, tax identification numbers,
  11   and/or member numbers, and potentially protected health information). The parties
  12   agree such persons have an expectation of privacy.
  13         Accordingly, to expedite the flow of information, to facilitate the prompt
  14   resolution of disputes over confidentiality of discovery materials, to adequately
  15   protect information the parties are entitled to keep confidential, to ensure that the
  16   parties are permitted reasonable necessary uses of such material in preparation for
  17   and in the conduct of trial, to address their handling at the end of the litigation, and
  18   to serve the ends of justice, a protective order for such information is justified in
  19   this matter. It is the intent of the parties that information will not be designated as
  20   confidential for tactical reasons and that nothing be so designated without a good
  21   faith belief that it has been maintained in a confidential, non-public manner, and
  22   there is good cause why it should not be part of the public record of this case.
  23
  24   3.    DEFINITIONS
  25         3.1.   Action: this pending federal lawsuit
  26         3.2.   Challenging Party: A Party or Nonparty that challenges the
  27                designation of information or items under this Stipulated Protective
  28                Order.
                                                   3
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 4 of 20 Page ID #:334



   1         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
   2                how it is generated, stored or maintained) or tangible things that
   3                qualify for protection under Federal Rule of Civil Procedure 26(c), and
   4                as specified above in the Good Cause Statement.
   5         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
   6                as their support staff) to any Party to this Agreement.
   7         3.5.   Designating Party: A Party or Nonparty that designates information or
   8                items that it produces in disclosures or in responses to discovery as
   9                “CONFIDENTIAL.”
  10         3.6.   Disclosure or Discovery Material: All items or information, regardless
  11                of the medium or manner in which it is generated, stored, or
  12                maintained (including, among other things, testimony, transcripts, and
  13                tangible things), that is produced or generated in disclosures or
  14                responses to discovery in this matter.
  15         3.7.   Expert: A person with specialized knowledge or experience in a
  16                matter pertinent to the litigation who has been retained by a Party or its
  17                counsel to serve as an expert witness or as a consultant in this Action.
  18         3.8.   In-House Counsel: Attorneys who are employees of a party to this
  19                Action. In-House Counsel does not include Outside Counsel of
  20                Record or any other outside counsel.
  21         3.9.   Nonparty: Any natural person, partnership, corporation, association,
  22                or other legal entity not named as a Party to this action.
  23         3.10. Outside Counsel of Record: Attorneys who are not employees of a
  24                party to this Action but are retained to represent or advise a party to
  25                this Action and have appeared in this Action on behalf of that party or
  26                are affiliated with a law firm which has appeared on behalf of that
  27                party, and includes support staff.
  28         3.11. Party: Any party to this Action, including all of its officers, directors,
                                                  4
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 5 of 20 Page ID #:335



   1                 employees, consultants, retained experts, In-House Counsel, and
   2                 Outside Counsel of Record (and their support staffs).
   3          3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   4                 Discovery Material in this Action.
   5          3.13. Professional Vendors: Persons or entities that provide litigation
   6                 support services (e.g., photocopying, videotaping, translating,
   7                 preparing exhibits or demonstrations, and organizing, storing, or
   8                 retrieving data in any form or medium) and their employees and
   9                 subcontractors.
  10          3.14. Protected Material: Any Disclosure or Discovery Material that is
  11                 designated as “CONFIDENTIAL.”
  12          3.15. Receiving Party: A Party that receives Disclosure or Discovery
  13                 Material from a Producing Party.
  14
  15   4.     SCOPE
  16          The protections conferred by this Stipulated Protective Order cover not only
  17   Protected Material, but also (1) any information copied or extracted from Protected
  18   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  19   and (3) any testimony, conversations, or presentations by Parties or their Counsel
  20   that might reveal Protected Material.
  21          Any use of Protected Material at trial shall be governed by the orders of the
  22   trial judge. This Stipulated Protective Order does not govern the use of Protected
  23   Material at trial.
  24
  25   5.     DESIGNATING PROTECTED MATERIAL
  26          5.1.   Exercise of Restraint and Care in Designating Material for Protection.
  27                        Each Party or Nonparty that designates information or items for
  28                 protection under this Stipulated Protective Order must take care to
                                                  5
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 6 of 20 Page ID #:336



   1                designate in a manner that provides the greatest level of disclosure
   2                possible, while still preserving the confidentiality. The Designating
   3                Party must designate for protection only those parts of material,
   4                documents, items, or oral or written communications that qualify so
   5                that other portions of the material, documents, items, or
   6                communications for which protection is not warranted are not swept
   7                unjustifiably within the ambit of this Stipulated Protective Order.
   8                      Mass, indiscriminate, or routinized designations are prohibited.
   9                Designations that are shown to be clearly unjustified or that have been
  10                made for an improper purpose (e.g., to unnecessarily encumber the
  11                case development process or to impose unnecessary expenses and
  12                burdens on other parties) may expose the Designating Party to
  13                sanctions.
  14                      If it comes to a Designating Party’s attention that information or
  15                items that it designated for protection do not qualify for protection,
  16                that Designating Party must promptly notify all other Parties that it is
  17                withdrawing the inapplicable designation and reproduce the
  18                improperly designated materials without the designations set forth in
  19                Section 5.2 below.
  20         5.2.   Manner and Timing of Designations.
  21                      Except as otherwise provided in this Stipulated Protective Order
  22                (see, e.g., Section 5.2(a)), or as otherwise stipulated or ordered,
  23                Disclosure or Discovery Material that qualifies for protection under
  24                this Stipulated Protective Order must be clearly so designated before
  25                the material is disclosed or produced. To the extent possible, if only a
  26                portion or portions of the material on a page qualifies for protection,
  27                the Designating Party also must clearly identify the protected
  28                portion(s) (e.g., by making appropriate markings in the margins).
                                                  6
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 7 of 20 Page ID #:337



   1                     Designation in conformity with this Stipulated Protective Order
   2               requires the following:
   3               (a)   For information in documentary form (e.g., paper documents,
   4                     but excluding transcripts of depositions or other pretrial or trial
   5                     proceedings), that the Designating Party affix at a minimum, the
   6                     legend “CONFIDENTIAL” to each page that contains protected
   7                     material.
   8               (b)   For documents produced in electronic format that the documents
   9                     shall have the foregoing legend “burned” in the document image
  10                     when produced as TIFF files or on the slip sheet if produced in
  11                     native format. Additionally, the Designating Party shall indicate
  12                     in the appropriate metadata field that such documents contain
  13                     information that is CONFIDENTIAL.
  14               (c)   A Party or Nonparty that makes original documents available for
  15                     inspection need not designate them for protection until after the
  16                     inspecting Party has indicated which documents it would like
  17                     copied and produced. During the inspection and before the
  18                     designation, all of the material made available for inspection
  19                     shall be deemed “CONFIDENTIAL.” After the inspecting Party
  20                     has identified the documents it wants copied and produced, the
  21                     Producing Party must determine which documents, or portions
  22                     thereof, qualify for protection under this Stipulated Protective
  23                     Order. Then, before producing the specified documents, the
  24                     Producing Party must affix the legend “CONFIDENTIAL” to
  25                     each page that contains Protected Material. If only a portion or
  26                     portions of the material on a page qualifies for protection, the
  27                     Producing Party also must clearly identify the protected
  28                     portion(s) (e.g., by making appropriate markings in the
                                                7
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 8 of 20 Page ID #:338



   1                      margins).
   2                (d)   For testimony given in depositions, that the Designating Party
   3                      identify the Disclosure or Discovery Material on the record,
   4                      before the close of the deposition, all protected testimony, or by
   5                      notifying counsel of record for all parties in writing within
   6                      fifteen (15) days after receipt of the transcript that designated
   7                      portions of the transcript are protected.
   8                (e)   For information produced in nondocumentary form, and for any
   9                      other tangible items, that the Producing Party affix in a
  10                      prominent place on the exterior of the container or containers in
  11                      which the information is stored the legend “CONFIDENTIAL.”
  12                (f)   In the case of responses to interrogatories and requests for
  13                      admission, designation of Material as CONFIDENTIAL shall be
  14                      made by a statement in the answers or responses specifying
  15                      which answers or responses or specific parts are designated
  16                      CONFIDENTIAL.
  17         5.3.   Inadvertent Failure to Designate.
  18                      If timely corrected, an inadvertent failure to designate qualified
  19                information or items does not, standing alone, waive the Designating
  20                Party’s right to secure protection under this Stipulated Protective Order
  21                for such material. Upon timely correction of a designation, the
  22                Receiving Party must make reasonable efforts to assure that the
  23                material is treated in accordance with the provisions of this Stipulated
  24                Protective Order.
  25
  26   6.    HIPAA PROTECTED HEALTH INFORMATION

  27         6.1    The parties recognize discovery in this matter may involve the transfer

  28                of “protected health information” (also referred to herein as “PHI”) to

                                                 8
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 9 of 20 Page ID #:339



   1               other parties and to their representatives in connection with this
   2               litigation and further recognize the need to provide for the continued
   3               confidentiality of such PHI. In order to provide for the expeditious
   4               and secure transfer of discovery containing PHI, and to maintain its
   5               confidentiality, the parties to the above-referenced action and their
   6               attorneys are hereby authorized and agree to receive, subpoena and
   7               transmit PHI pertaining to individuals who may have received medical
   8               treatment in connection with their coverage issued by Defendant, to
   9               the extent and subject to the conditions outlined herein.
  10         6.2   For the purposes of this Protective Order, PHI shall have the same
  11               scope and definition as set forth in 45 C.F.R. § 160.103 and 164.501.
  12               PHI includes, but is not limited to, health information, including
  13               demographic information, relating to either (a) the past, present, or
  14               future physical or mental condition of an individual, (b) the provision
  15               of care to an individual, or (c) the payment for care provided to an
  16               individual, which identifies the individual or which reasonably could
  17               be expected to identify the individual.
  18         6.3   All “covered entities” (as defined by 45 C.F.R. § 160.103) are hereby
  19               authorized to disclose the PHI described in Paragraph 6.2 to attorneys
  20               representing the parties in the above-captioned litigation.
  21         6.4   The parties and their attorneys shall be permitted to use or disclose the
  22               documents disclosing PHI for purposes of prosecuting or defending
  23               this action including any appeals of this case. This includes, but is not
  24               necessarily limited to, disclosure to the parties, their attorneys, experts,
  25               consultants, court personnel, court reporters, copy services, trial
  26               consultants, and other entities or persons involved in this litigation.
  27         6.5   Prior to disclosing PHI to persons involved in this litigation, Producing
  28               Party shall inform each such person that PHI may not be used or
                                                 9
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 10 of 20 Page ID #:340



    1               disclosed for any purpose other than this litigation. Counsel shall take
    2               all other reasonable steps to ensure that persons receiving PHI do not
    3               use or disclose such information for any purpose other than this
    4               litigation. Counsel agree not to use or disclose the PHI disclosed in
    5               this lawsuit for any other purpose or in any other proceeding other than
    6               this litigation.
    7         6.6   Within 45 days after the conclusion of the litigation including appeals,
    8               the parties, their attorneys, and any person or entity in possession of
    9               PHI received from counsel pursuant to paragraph four of this
   10               Protective Order, or obtained from covered entity at any time, shall
   11               return PHI to the covered entity or destroy any and all reasonably
   12               accessible copies of PHI, except that counsel are not required to secure
   13               the return or destruction of PHI submitted to the Court. Upon request,
   14               the party receiving PHI agrees to certify in writing its compliance with
   15               this section 7.6.
   16         6.7   This Protective Order does not control or limit the use of PHI that
   17               comes into the possession of the parties or their attorneys from a
   18               source other than a “covered entity,” as that term is defined in 45
   19               C.F.R. § 160.103.
   20         6.8   Nothing in this Protective Order authorizes counsel for either party to
   21               obtain medical records or information through means other than formal
   22               discovery requests, subpoenas, depositions, pursuant to a patient
   23               authorization, or other lawful process.
   24         6.9   Documents disclosing PHI shall be designated “CONFIDENTIAL”
   25               consistent with Section 6.2(a) of this Protective Order. PHI produced
   26               in the litigation shall be filed under seal. Section 14.3 of this
   27               Protective Order shall govern the filing of PHI under seal
   28
                                                 10
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 11 of 20 Page ID #:341



    1        7. CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2          7.1.   Timing of Challenges.
    3                       Any Party or Nonparty may challenge a designation of
    4                 confidentiality at any time that is consistent with the Court’s
    5                 Scheduling Order.
    6          7.2.   Meet and Confer.
    7                       The Challenging Party shall initiate the dispute resolution
    8                 process, which shall comply with Local Rule 37.1 et seq., and with
    9                 Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
   10                 Conference for Discovery Disputes”).1
   11          7.3.   Burden of Persuasion.
   12                       The burden of persuasion in any such challenge proceeding shall
   13                 be on the Designating Party. Frivolous challenges, and those made for
   14                 an improper purpose (e.g., to harass or impose unnecessary expenses
   15                 and burdens on other parties) may expose the Challenging Party to
   16                 sanctions. Unless the Designating Party has waived or withdrawn the
   17                 confidentiality designation, all parties shall continue to afford the
   18                 material in question the level of protection to which it is entitled under
   19                 the Producing Party’s designation until the Court rules on the
   20                 challenge.
   21
   22   8.     ACCESS TO AND USE OF PROTECTED MATERIALS
   23          8.1.   Basic Principles.
   24                       A Receiving Party may use Protected Material that is disclosed
   25                 or produced by another Party or by a Nonparty in connection with this
   26
   27   1
         Judge Audero’s Procedures are available at
   28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                   11
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 12 of 20 Page ID #:342



    1               Action only for prosecuting, defending, or attempting to settle this
    2               Action. Such Protected Material may be disclosed only to the
    3               categories of persons and under the conditions described in this
    4               Stipulated Protective Order. When the Action reaches a final
    5               disposition, a Receiving Party must comply with the provisions of
    6               Section 14 below.
    7                     Protected Material must be stored and maintained by a
    8               Receiving Party at a location and in a secure manner that ensures that
    9               access is limited to the persons authorized under this Stipulated
   10               Protective Order.
   11         8.2   Disclosure of “CONFIDENTIAL” Information or Items.
   12                     Unless otherwise ordered by the Court or permitted in writing
   13               by the Designating Party, a Receiving Party may disclose any
   14               information or item designated “CONFIDENTIAL” only to:
   15               (a)   The Receiving Party’s Outside Counsel of Record, as well as
   16                     employees of said Outside Counsel of Record to whom it is
   17                     reasonably necessary to disclose the information for this Action;
   18               (b)   The officers, directors, and employees (including In-House
   19                     Counsel) of the Receiving Party to whom disclosure is
   20                     reasonably necessary for this Action;
   21               (c)   Experts of the Receiving Party to whom disclosure is reasonably
   22                     necessary for this Action and who have signed the
   23                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   24               (d)   The Court and its personnel;
   25               (e)   Court reporters and their staff;
   26               (f)   Professional jury or trial consultants, mock jurors, and
   27                     Professional Vendors to whom disclosure is reasonably
   28                     necessary or this Action and who have signed the
                                                12
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 13 of 20 Page ID #:343



    1                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
    2               (g)    The author or recipient of a document containing the
    3                      information or a custodian or other person who otherwise
    4                      possessed or knew the information;
    5               (h)    During their depositions, witnesses, and attorneys for witnesses,
    6                      in the Action to whom disclosure is reasonably necessary
    7                      provided: (i) the deposing party requests that the witness sign
    8                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
    9                      A); and (ii) the witness will not be permitted to keep any
   10                      confidential information unless they sign the “Acknowledgment
   11                      and Agreement to Be Bound,” unless otherwise agreed by the
   12                      Designating Party or ordered by the Court. Pages of transcribed
   13                      deposition testimony or exhibits to depositions that reveal
   14                      Protected Material may be separately bound by the court
   15                      reporter and may not be disclosed to anyone except as permitted
   16                      under this Stipulated Protective Order; and
   17               (i)    Any mediator or settlement officer, and their supporting
   18                      personnel, mutually agreed upon by any of the parties engaged
   19                      in settlement discussions.
   20
   21   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   22         PRODUCED IN OTHER LITIGATION
   23         If a Party is served with a subpoena or a court order issued in other litigation
   24   that compels disclosure of any information or items designated in this Action as
   25   “CONFIDENTIAL,” that Party must:
   26         (a)   Promptly notify in writing the Designating Party. Such notification
   27               shall include a copy of the subpoena or court order;
   28         (b)   Promptly notify in writing the party who caused the subpoena or order
                                                  13
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 14 of 20 Page ID #:344



    1                to issue in the other litigation that some or all of the material covered
    2                by the subpoena or order is subject to this Stipulated Protective Order.
    3                Such notification shall include a copy of this Stipulated Protective
    4                Order; and
    5         (c)    Cooperate with respect to all reasonable procedures sought to be
    6                pursued by the Designating Party whose Protected Material may be
    7                affected.
    8         If the Designating Party timely seeks a protective order, the Party served with
    9   the subpoena or court order shall not produce any information designated in this
   10   action as “CONFIDENTIAL” before a determination by the Court from which the
   11   subpoena or order issued, unless the Party has obtained the Designating Party’s
   12   permission. The Designating Party shall bear the burden and expense of seeking
   13   protection in that court of its confidential material and nothing in these provisions
   14   should be construed as authorizing or encouraging a Receiving Party in this Action
   15   to disobey a lawful directive from another court.
   16
   17   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   18         PRODUCED IN THIS LITIGATION
   19         10.1. Application.
   20                       The terms of this Stipulated Protective Order are applicable to
   21                information produced by a Nonparty in this Action and designated as
   22                “CONFIDENTIAL.” Such information produced by Nonparties in
   23                connection with this litigation is protected by the remedies and relief
   24                provided by this Stipulated Protective Order. Nothing in these
   25                provisions should be construed as prohibiting a Nonparty from seeking
   26                additional protections.
   27         10.2. Notification.
   28                       In the event that a Party is required, by a valid discovery
                                                  14
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 15 of 20 Page ID #:345



    1               request, to produce a Nonparty’s confidential information in its
    2               possession, and the Party is subject to an agreement with the Nonparty
    3               not to produce the Nonparty’s confidential information, then the Party
    4               shall:
    5               (a)      Within 10 days of receipt of the request, notify in writing the
    6                        Requesting Party and the Nonparty that some or all of the
    7                        information requested is subject to a confidentiality agreement
    8                        with a Nonparty;
    9               (b)      Within 10 days of receipt of the request provide the Nonparty
   10                        with a copy of the Stipulated Protective Order in this Action, the
   11                        relevant discovery request(s), and a reasonably specific
   12                        description of the information requested; and
   13               (c)      Make the information requested available for inspection by the
   14                        Nonparty, if requested.
   15         10.3. Conditions of Production.
   16                        If the Nonparty fails to seek a protective order from this Court
   17               within fourteen (14) days after receiving the notice and accompanying
   18               information, the Receiving Party may produce the Nonparty’s
   19               confidential information responsive to the discovery request. If the
   20               Nonparty timely seeks a protective order, the Receiving Party shall not
   21               produce any information in its possession or control that is subject to
   22               the confidentiality agreement with the Nonparty before a
   23               determination by the Court. Absent a court order to the contrary, the
   24               Nonparty shall bear the burden and expense of seeking protection in
   25               this Court of its Protected Material.
   26
   27   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   28         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                   15
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 16 of 20 Page ID #:346



    1   Protected Material to any person or in any circumstance not authorized under this
    2   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
    3   writing the Designating Party of the unauthorized disclosures, (2) use its best
    4   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
    5   person or persons to whom unauthorized disclosures were made of all the terms of
    6   this Stipulated Protective Order, and (4) request such person or persons to execute
    7   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
    8
    9   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   10         PROTECTED MATERIAL
   11         When a Producing Party gives notice to Receiving Parties that certain
   12   inadvertently produced material is subject to a claim of privilege or other
   13   protection, the obligations of the Receiving Parties are those set forth in Federal
   14   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   15   whatever procedure may be established in an e-discovery order that provides for
   16   production without prior privilege review. Pursuant to Federal Rule of Evidence
   17   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   18   of a communication or information covered by the attorney-client privilege or work
   19   product protection, the parties may incorporate their agreement in the Stipulated
   20   Protective Order submitted to the Court.
   21         Pursuant to Federal Rule of Evidence 502(b) & (e), the Parties hereby agree
   22   that any inadvertently produced document in a production in the litigation shall not
   23   result in the waiver of any privilege or protection associated with such document,
   24   nor result in a subject matter waiver of any kind. “Inadvertently Produced
   25   Document” is a document produced to a Party or Non-Party in this litigation that
   26   could have been withheld, in whole or in part, based on a legitimate claim of
   27   attorney-client privilege, work-product protection, or other applicable privilege.
   28   See Fed. R. Evid. 502(g).
                                                   16
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 17 of 20 Page ID #:347



    1         The Receiving Party shall not be held liable or responsible for any disclosure
    2   prior to the subsequent designation of the documents/materials as Protected
    3   Material but shall cooperate in good faith with the Producing Party’s effort to
    4   ensure that its Protected Material remains confidential.
    5
    6   13.   MISCELLANEOUS
    7         13.1. Right to Further Relief.
    8                      Nothing in this Stipulated Protective Order abridges the right of
    9                any person to seek its modification by the Court in the future.
   10         13.2. Right to Assert Other Objections.
   11                      By stipulating to the entry of this Stipulated Protective Order, no
   12                Party waives any right it otherwise would have to object to disclosing
   13                or producing any information or item on any ground not addressed in
   14                this Stipulated Protective Order. Similarly, no Party waives any right
   15                to object on any ground to use in evidence of any of the material
   16                covered by this Stipulated Protective Order.
   17         13.3. Filing Protected Material.
   18                      A Party that seeks to file under seal any Protected Material must
   19                comply with Local Rule 79-5. Protected Material may only be filed
   20                under seal pursuant to a court order authorizing the sealing of the
   21                specific Protected Material at issue. If a Party's request to file
   22                Protected Material under seal is denied by the Court, then the
   23                Receiving Party may file the information in the public record unless
   24                otherwise instructed by the Court.
   25
   26   14.   FINAL DISPOSITION
   27         After the final disposition of this Action, within sixty (60) days of a written
   28   request by the Designating Party, each Receiving Party must return all Protected
                                                  17
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 18 of 20 Page ID #:348



    1   Material to the Producing Party or destroy such material. As used in this
    2   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    3   summaries, and any other format reproducing or capturing any of the Protected
    4   Material. Whether the Protected Material is returned or destroyed, the Receiving
    5   Party must submit a written certification to the Producing Party (and, if not the
    6   same person or entity, to the Designating Party) by the 60-day deadline that
    7   (1) identifies (by category, where appropriate) all the Protected Material that was
    8   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    9   copies, abstracts, compilations, summaries or any other format reproducing or
   10   capturing any of the Protected Material except as set forth in this provision.
   11   Notwithstanding this provision, Counsel is entitled to retain an archival copy of all
   12   pleadings; motion papers; trial, deposition, and hearing transcripts; legal
   13   memoranda; correspondence; deposition and trial exhibits; expert reports; attorney
   14   work product; and consultant and expert work product (“Archival Copy.”). The
   15   Parties acknowledge that some back-up tapes are not reasonably accessible, and
   16   therefore the Parties are not required to destroy Protected Material on the back-up
   17   tapes or cloud back-ups within sixty (60) days of a request by the Designating
   18   Party. Instead, the Parties may rely on the automatic destruction of back-up tapes or
   19   cloud back-ups. Such destruction occurs in the normal course of business roughly
   20   every 180 days, as newer back-up tapes or cloud back-ups are created. The Parties
   21   warrant that nothing shall interfere with the deletion of Protected Material from
   22   their respective back-up tapes or cloud back-ups in such manner-. In no event shall
   23   Protected Materials remain on the Receiving Party’s back-up tapes or cloud back-
   24   ups more than roughly 180 days after the written request by the Designating Party
   25   to return or destroy such information, except as may be permitted as part of the
   26   Archival Copy.
   27
   28
                                                  18
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 19 of 20 Page ID #:349



    1   15.   VIOLATION
    2         Any violation of this Stipulated Order may be punished by any and all
    3   appropriate measures including, without limitation, contempt proceedings and/or
    4   monetary sanctions.
    5
    6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    7
    8   Dated: February 3, 2021                      /s/ Tory Beardsley
    9                                               Attorney(s) for Plaintiff(s)
   10
   11   Dated: February 3, 2021
                                                    Attorney(s) for Defendant(s)
   12
   13
   14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   15
   16   Dated:      02/03/21
   17                                               Maria A. Audero
                                                    United States Magistrate Judge
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               19
Case 2:20-cv-00527-JWH-MAA Document 43 Filed 02/03/21 Page 20 of 20 Page ID #:350



    1                                           EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                  [full name], of
    4                           [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of
    8   [case name and number]. I agree to comply with and to be bound by all the terms
    9   of this Stipulated Protective Order, and I understand and acknowledge that failure
   10   to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                                 [full name]
   19   of                                                       [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28
                                                     20
